Exhibit 10.4

EXECUTION VERSION

REAFFIRMATION AGREEMENT (this “Agreement”), dated as of April 15, 2014, among
MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware corporation
(“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware corporation
(“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware
corporation (the “U.S. Borrower”), MOMENTIVE PERFORMANCE MATERIALS GMBH, a
company organized under the laws of Germany (the “Germany Silicone Borrower”),
MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH, a company organized under the laws
of Germany (the “Germany Quartz Borrower”), MOMENTIVE PERFORMANCE MATERIALS NOVA
SCOTIA ULC, an unlimited company incorporated under the laws of the Province of
Nova Scotia, Canada (the “Canadian Borrower”; the Canadian Borrower, the Germany
Silicone Borrower, the Germany Quartz Borrower and the U.S. Borrower, each, a
“Borrower” and collectively, the “Borrowers”), each other Subsidiary of Holdings
identified on the signature pages hereto (each, a “Subsidiary Party”; each
Subsidiary Party, Holdings, Intermediate Holdings and the Borrowers, the
“Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent and Collateral Agent under the DIP ABL Credit Agreement
referred to below.

WHEREAS Holdings, Intermediate Holdings, the Borrowers, the Lenders party
thereto and JPMCB, as Administrative Agent, have entered into the Senior Secured
Debtor-In-Possession and Exit Amended and Restated Asset-Based Revolving Credit
Agreement, dated as of the date hereof (the “DIP ABL Credit Agreement”), which
amends and restates the Asset-Based Revolving Credit Agreement, dated as of
April 24, 2013 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
Holdings, Intermediate Holdings, the Borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, JPMorgan Chase Bank, N.A.,
Citigroup Global Markets Inc., Credit Suisse AG, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and UBS Securities LLC as documentation agents and
JPMorgan Securities LLC, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA and UBS
Securities LLC as joint lead arrangers and joint bookrunners and;

WHEREAS each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the DIP ABL Credit Agreement);

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the DIP ABL Credit Agreement
becoming effective and the consummation of the transactions contemplated
thereby; and

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the DIP ABL Credit
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I.

Reaffirmation/Amendment

SECTION 1.01. Reaffirmation. (a) Each of the Reaffirming Parties (i) hereby
consents to the DIP ABL Credit Agreement and the transactions contemplated
thereby, (ii) hereby confirms its guarantees, pledges, hypothecs, grants of
security interests and other agreements, as applicable, under each of the
Security Documents to which it is party, (iii) agrees that notwithstanding the
effectiveness of the DIP ABL Credit Agreement and the consummation of the
transactions contemplated thereby, such guarantees, pledges, hypothecs, grants
of security interests and other agreements shall remain continuous and
unaffected in accordance with the provisions of the Security Documents, shall
continue to be in full force and effect and, other than in respect of the
Security Documents governed by Dutch law and Japanese law (which shall accrue to
the benefit of the Administrative Agent), shall accrue to the benefit of the
Lenders under the DIP ABL Credit Agreement and the obligations secured
thereunder will be the obligations defined as such in the Security Documents as
those obligations have been amended pursuant to the DIP ABL Credit Agreement and
(iv) acknowledges that the pledges and security interests granted by each
Domestic Loan Party under each Security Document to which it is a party shall
have the priority and rights set forth in DIP Orders. Each of the Reaffirming
Parties further agrees to take any action that may be required or that is
reasonably requested by the Administrative Agent to ensure compliance by
Holdings, Intermediate Holdings and the Borrowers with Section 5.10 of the DIP
ABL Credit Agreement and hereby reaffirms its obligations under each similar
provision of each Security Document to which it is party.

(b) Each of the Reaffirming Parties party to each of the Security Documents
securing the Obligations of the Borrowers hereby confirms and agrees that the
outstanding Loans and Letters of Credit have constituted and continue to
constitute, Loan Document Obligations (as defined in the Guarantee Agreement).

SECTION 1.02. Amendment. On and after the effectiveness of the DIP ABL Credit
Agreement, (i) each reference in each Security Document to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the DIP ABL Credit Agreement, as such agreement may be amended,
modified or supplemented and in effect from time to time, and (ii) the
definition of any term defined in any Security Document by reference to the
terms defined in the “Credit Agreement” shall be amended to be defined by
reference to the defined term in the DIP ABL Credit Agreement, as the same may
be amended, modified or supplemented and in effect from time to time.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

Representations and Warranties

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

SECTION 2.01. Organization. Such Reaffirming Party is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction outside the United States).

SECTION 2.02. Authority; Enforceability. Such Reaffirming Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 2.03. Security Documents. The representations and warranties of such
Reaffirming Party contained in each Security Document are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

ARTICLE III.

Miscellaneous

SECTION 3.01. Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in
Section 9.01 of the DIP ABL Credit Agreement; provided that, for this purpose,
the address of each Reaffirming Party shall be the one specified for the
applicable Reaffirming Party under the DIP ABL Credit Agreement.

SECTION 3.02. Expenses. The parties hereto acknowledge and agree that JPMCB and
the Lenders shall be entitled to reimbursement of expenses as to the extent
provided in Section 9.05 of the DIP ABL Credit Agreement.

SECTION 3.03. Security Document. This Agreement is a Security Document executed
pursuant to the DIP ABL Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms of the DIP ABL Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3.04. Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

SECTION 3.05. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

SECTION 3.06. Amendment. This Agreement may be waived, modified or amended only
by a written agreement executed by each of the parties hereto.

SECTION 3.07. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 3.08. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. (a) THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15 OF
THE DIP ABL CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 3.09. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the DIP ABL Credit Agreement shall extinguish the obligations
for the payment of money outstanding under the Existing Credit Agreement or
discharge or release the Lien or priority of any Security Document or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Existing Credit Agreement
or instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith. Nothing implied in this Agreement, the DIP ABL Credit Agreement or in
any other document contemplated hereby or thereby shall be construed as a
release or other discharge of Holdings, Intermediate Holdings, any Borrower or
any Subsidiary Loan Party under any Security Document from any of its
obligations and liabilities as “Holdings”, “Intermediate Holdings”, a
“Borrower”, the “U.S. Borrower”, a “German Borrower”, the “Canadian Borrower” or
a “Subsidiary Loan Party” under the Existing Credit Agreement or the other
Security Documents. Each of the Existing Credit Agreement and the other Security
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or by the DIP ABL Credit Agreement or in
connection herewith and therewith.

SECTION 3.10. Limitation. With respect to any foreign Security Documents and any
Foreign Collateral Agreements, notwithstanding anything herein to the contrary,
the terms and provisions of this Agreement shall apply only to the extent
permitted under the governing law of the applicable foreign Security Document or
Foreign Collateral Agreement. If any

 

4



--------------------------------------------------------------------------------

provision of this Agreement limits, qualifies or conflicts with a provision of
any foreign Security Document or Foreign Collateral Agreement, the applicable
provision of such foreign Security Document or Foreign Collateral Agreement
shall govern.

*    *    *    *    *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement as of the day
and year first above written.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC. By:  

/s/ William H. Carter

Name:   William H. Carter Title:   Executive Vice President and Chief Financial
Officer MOMENTIVE PERFORMANCE MATERIALS INC. By:  

/s/ William H. Carter

Name:   William H. Carter Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS USA INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer MOMENTIVE
PERFORMANCE MATERIALS WORLDWIDE INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President, Chief Financial Officer
and Treasurer MOMENTIVE PERFORMANCE MATERIALS QUARTZ, INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer MPM
SILICONES, LLC By:   Momentive Performance Materials USA Inc., its sole member  
By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Senior Vice President and Treasurer

 

[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS SOUTH AMERICA INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer

 

[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS I LLC By:   Momentive Performance Materials Inc., its sole
member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS II LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS III LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS IV LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC By:  

/s/ William H. Carter

Name:   William H. Carter Title:   President and Chief Executive Officer

 

[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS GMBH By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Geschäftsführer/General Manager MOMENTIVE
PERFORMANCE MATERIALS QUARTZ GMBH By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Geschäftsführer/General Manager MOMENTIVE
PERFORMANCE MATERIALS LTD. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Managing Director

 

[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Charles O. Freedgood

Name:   Charles O. Freedgood Title:   Managing Director

 

[Signature Page to Reaffirmation Agreement]